t c memo united_states tax_court corbin a mcneill and dorice s mcneill petitioners v commissioner of internal revenue respondent docket no 14340-10l filed date gordon b nash jr gabriel g tsui and michael t mazzone for petitioners h barton thomas jr robert m romashko and gorica b lakic for respondent memorandum findings_of_fact and opinion paris judge petitioners seek review of respondent’s notice_of_determination to sustain a notice_of_federal_tax_lien filing and a proposed levy for the underlying assessment originated from petitioners’ investment in a tax shelter petitioners’ assessed deficiency associated with the tax_shelter has been paid in full with interest the sec_6662 accuracy-related_penalty related to that deficiency remains unpaid petitioners’ primary dispute is whether they are liable for the sec_6662 penalty for taking into account certain partner-level defenses petitioners also dispute whether the settlement officer so abused her discretion in failing to verify that all requirements of applicable law and administrative procedure had been met findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts the second supplemental stipulation of facts and the accompanying exhibits are incorporated herein by this reference the record in this case was closed on date petitioners resided in wyoming when they filed their petition collection_due_process background on date respondent issued to petitioners a final notice notice_of_intent_to_levy and notice of your right to a hearing for levy notice on 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all references to currency are expressed in u s dollars date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for nftl filing on date petitioners timely submitted a request for a collection_due_process cdp hearing regarding the levy notice and updated their cdp hearing request on date to include the nftl filing at the time of the cdp hearing request mr mcneill had pending in the u s district_court for the district of connecticut a case regarding a partnership_adjustment that generated the penalty amounts subject_to the levy notice and the nftl filing the district_court entered an order of dismissal the court explicitly declined to adjudicate any partner-level defenses such as a reasonable_cause defense under sec_6664 the so reviewed the district court’s order of dismissal and determined that notwithstanding the order’s specific wording petitioners could not raise the issue of the sec_6662 penalty or their partner- level defense at the cdp hearing because they had had a prior opportunity to contest the liability the so issued to petitioners a notice_of_determination 2before trial respondent acknowledged that despite the so’s determination petitioners have not had a prior opportunity to contest the penalty or present their partner-level defenses under sec_6330 the court’s jurisdiction to review the underlying tax in a cdp proceeding was expanded under the pension_protection_act of pub_l_no sec_855 sec_120 stat pincite thus the court has jurisdiction to consider the applicability of a sec_6662 penalty continued concerning collection action s under sec_6320 and sec_6330 notice_of_determination and petitioners timely filed a petition in this court petitioners’ background mr and mrs mcneill met in grade school they have been married for over years and have five children mr mcneill graduated from the u s naval academy in and served as a naval officer until mr mcneill was the commander of a nuclear submarine at the time of his retirement following his honorable service in the navy mr mcneill worked in the nuclear power industry in mr mcneill joined the philadelphia electric co peco as the executive vice president of nuclear generation in he was promoted to president and became peco’s chief_executive_officer ceo in in peco merged with unicom corp and was renamed exelon corp exelon mr mcneill became exelon’s chairman and co-ceo this role included direct oversight of the chief financial officer whose duties included accounting tax and tax strategies in mr mcneill retired from exelon but continued to serve as a director on various boards exelon provided mr mcneill a substantial continued assessed against petitioners see mcneill v commissioner mcneill i t c __ date benefits package including both a severance payment and vested stock_options valued at over dollar_figure million mr mcneill’s retirement planning ernst young ey provided petitioners with financial advice and tax_return preparation services ey projected that petitioners would realize dollar_figure of gross_income if all of mr mcneill’s stock_options vested and were exercised at dollar_figure per share in mr mcneill investigated several strategies to minimize his tax_liability he chose a strategy marketed by bdo seidman llp bdo mr mcneill was intrigued with investing in emerging markets and investing through distressed_debt bdo marketed a tax saving strategy using foreign distressed_debt in conjunction with gramercy advisors gramercy a firm specializing in emerging market debt investing the strategy was called a distressed asset debt dad transaction and mr mcneill purchased two transactions the dad transactions although the first transaction is not before the court it is helpful in contextualizing mr mcneill’s relationships and understanding with respect to the second mr mcneill purchased consulting services from bdo in both and the dad transactions involved an investment in foreign consumer debt with high cost_basis and low fair_market_value through a series of limited_liability_company llc transactions on date mr mcneill signed the agreement for consulting services related to the first dad transaction bdo coordinated with gramercy to complete the transaction bdo agreed to provide mr mcneill with a tax opinion regarding the tax consequences of the transaction the agreement also advised mr mcneill to retain a law firm for legal advice and additional legal opinions mr mcneill was obligated to pay bdo dollar_figure in exchange for the dad-transaction-related consulting services 3gramercy arranged dad transactions so foreign consumer debt was assigned to a u s llc in exchange for a membership interest in a contributing llc a gramercy-managed entity the contributing llc would subsequently contribute the consumer debt to a level llc in exchange for a membership interest in the level llc a gramercy entity would also acquire and maintain a interest in the level llc this llc was designed to sell to investors the investing client would then contribute cash to acquire approximately of the contributing llc’s membership interest in the level llc after the client purchased the membership interest the foreign company would redeem its membership interest in the contributing llc for cash the client would become the sole manager of the level llc and contribute securities or additional cash to increase his or her basis in the entity the level llc would then contribute the consumer debt to a level llc in exchange for a membership interest in the level llc the level llc would own of the level llc and a gramercy entity would be the manager and own of the level llc following this contribution the consumer debt would be exchanged for assets at a significant loss with another gramercy llc to achieve the desired tax effect of recognizing the inherent loss in the consumer debt in pursuant to the general plan a gramercy entity contributed brazilian consumer debt to an llc that offered mr mcneill the opportunity to invest in another entity that owned brazilian consumer debt with a high cost_basis and low fair_market_value in date mr mcneill purchased for approximately dollar_figure million a gramercy bdo dad transaction that resulted in a loss that petitioners deducted on their income_tax return on date pursuant to his contractual obligation mr mcneill contributed additional assets worth dollar_figure to the llc to increase his basis in the entity mr mcneill’ sec_2002 allocated portion of the loss totaled over dollar_figure million in mr mcneill participated in a substantially_similar structured transaction with bdo and gramercy using a different contribution of brazilian consumer debt in date mr mcneill signed an agreement to pay bdo dollar_figure in exchange for consulting services related to the dad transaction bdo agreed to provide mr mcneill with a tax opinion regarding the tax consequences of the transaction the agreement also advised mr mcneill to retain a law firm for legal advice and additional legal opinions as in the dad transaction in the dad transaction a new gramercy llc entity anglaise acquired brazilian consumer debt with high cost_basis and low fair_market_value and contributed it to another gramercy llc entity guisan on date mr mcneill purchased of guisan from anglaise for dollar_figure mr mcneill was the sole manager and tax matters member of guisan also on date guisan contributed the brazilian consumer debt to another gramercy llc entity labaite and a gramercy affiliate was named the sole manager of labaite on date mr mcneill contributed dollar_figure to guisan and on date mr mcneill contributed additional assets worth dollar_figure to guisan pursuant to his contractual obligation on date the sole manager of labaite directed it to sell a portion of the brazilian consumer debt to a different gramercy affiliate this sale resulted in a loss mr mcneill’s allocated portion of this loss totaled dollar_figure reporting the dad transaction losses according to each consulting agreement bdo would provide an opinion on the tax consequences of the dad transactions but suggested that mr mcneill retain outside counsel for additional legal review mr mcneill was surprised by 4during the year at issue guisan’s principal_place_of_business was in connecticut 5gramercy has remained the manager of the assets mr mcneill contributed to guisan since the loss_transaction guisan has earned a profit from the remaining investments this suggestion and called the bdo partner to inquire about seeking legal advice before signing the first agreement in the bdo partner provided mr mcneill with the names of two law firms that would write legal opinions on the tax consequences of the dad transactions one of the firms was based in california the other was based in new york the partner told mr mcneill that de castro west chodorow glickfield nass inc de castro had provided other clients with favorable tax opinions for dad transactions bdo had previously negotiated de castro’s legal fee for the law firm’s opinions on the basis of the expected potential loss ie de castro would charge a client of the dad-related loss that was generated for its legal opinion following that recommendation on date mr mcneill told the bdo partner that he would like to retain de castro mr mcneill liked that the firm was headquartered in california--closer to his wyoming home--and he was impressed with the backgrounds of some of de castro’s attorneys 6all of bdo’s clients who engaged in dad transactions selected one of these two firms for a legal opinion 7de castro had always provided favorable opinions to bdo’s clients these opinions specifically reported that the dad transactions’ tax losses would more_likely_than_not be upheld in court if challenged by the commissioner the bdo partner contacted de castro to arrange for and set the price of a tax opinion for mr mcneill’ sec_2002 dad transaction according to the agreed- upon fee rate bdo told de castro to charge dollar_figure for the tax opinion--0 of mr mcneill’s expected dollar_figure million tax loss for the dad transaction bdo then called mr mcneill to confirm his selection of de castro shortly thereafter on date de castro sent mr mcneill a draft of their legal opinion for the dad transaction subject_to the sale of the brazilian consumer debt some of the unknown transaction amounts were left blank mr mcneill paid de castro the prearranged dollar_figure fee after the consumer debt was sold de castro delivered two final opinions for mr mcneill’ sec_2002 dad transaction both were dated date the first was addressed to mr mcneill personally the second was addressed to the llc entity and mr mcneill as the sole manager and tax matters member mr mcneill was also the majority owner the opinions concluded that the transaction’s tax consequences would more_likely_than_not be respected as reported in other words de castro represented in its opinions that it was more_likely_than_not that a court would agree that mr mcneill could recognize a dollar_figure loss in mr mcneill used de castro’s opinions to support petitioners’ signing their joint form_1040 u s individual income_tax return claiming a deduction for the loss reported on the partnership schedule_k-1 partner’s share of income deductions credits etc issued to mr mcneill and reflecting the sale of the brazilian consumer debt to the gramercy entity pursuant to the consulting agreement dated date bdo also provided mr mcneill a legal opinion on the dad transaction that opinion was dated date and like the de castro opinion opined that the transaction would more_likely_than_not be upheld if the commissioner challenged it in court later however mr mcneill did not consider bdo’s opinion to be independent because of bdo’s involvement with the transaction ey prepared petitioners’ joint form_1040 on date ey prepared an internal memorandum discussing whether the dad transaction satisfied the realistic possibility of success standard necessary for it to sign petitioners’ return as the return preparer the memorandum concluded that the transaction would satisfy this standard and that it was acceptable for petitioners to deduct the loss from the dad transaction on their form_1040 petitioners claimed a deduction on that form_1040 for a dollar_figure ordinary_loss 8this internal memorandum was not shown to petitioners with respect to his dad transaction mr mcneill obtained from bdo and de castro opinions similar to those he had received for the dad transaction pursuant to the date consulting agreement bdo provided mr mcneill with a tax opinion--regarding the dad transaction dated date like the bdo opinion for the dad transaction bdo’s opinion for the dad transaction concluded that that transaction would more_likely_than_not be respected as represented if challenged in court on date a partner at bdo told mr mcneill that de castro would be calling to discuss the logistics for the dad transaction opinion on date mr mcneill signed with de castro an agreement letter obligating mr mcneill to pay de castro dollar_figure for the opinion for the dad transaction the fee was of the expected dollar_figure million loss from the transaction de castro again prepared two opinions addressing the first to mr mcneill personally and the second to guisan and mr mcneill as the sole manager and tax matters member mr mcneill was also the majority owner both opinions dated date opined that it was more_likely_than_not the dad transaction would be upheld if challenged by the commissioner mr mcneill relied upon these opinions when he filed petitioners’ joint form_1040 ey prepared petitioners’ personal federal_income_tax return again ey looked to whether it believed the transaction generating the loss reflected on the schedules k-1 would meet the realistic possibility of success standard by that time however the treasury regulations for reportable_transactions had become final and were effective as of date prior to both the date bdo consulting agreement and the date dad transaction t d 2003_1_cb_614 ey concluded that mr mcneill should file a form_8886 reportable_transaction_disclosure_statement and that ey should not be listed as a material adviser because it had not provided any_tax advice with respect to the dad transaction a loss_transaction was indicated as the reportable_transaction on petitioners’ form_8886 on their form_1040 petitioners deducted a dollar_figure ordinary_loss that flowed through guisan and they included a form_8886 with their return before filing that return mr mcneill called ey to discuss additional required information on the form_8886 that form requested information on persons who 9in date the secretary first introduced regulations in regard to sec_165 loss transactions as a reportable_transaction sec_1_6011-4t temporary income_tax regs fed reg date the date temporary regulations were essentially adopted in their entirety subject_to minor changes with the promulgation of the final regulations and their date effective date sec_1_6011-4 through g income_tax regs had promoted solicited or recommended petitioners’ participation in the transaction or provided tax_advice related to the transaction and mr mcneill was unsure of whom he should list mr mcneill expressed his desire to be conservative erring on the side of overdisclosure after an internal inquiry ey concluded that it should not be included on the form_8886 on the basis of ey’s advice petitioners listed only bdo and de castro bdo prepared guisan’s form_1065 u s return of partnership income and the subsequent schedules k-1 guisan’s form_1065 also included a form_8886 which bdo had prepared in addition to listing bdo and de castro guisan’s form_8886 listed gramercy mr mcneill noticed the discrepancy between the two forms and discussed the discrepancy with ey although mr mcneill and ey concluded that gramercy should be added to petitioners’ personal form_8886 it appears that this change was not made to the submitted form petitioners’ form_1040 claimed a dollar_figure overpayment of income_tax and requested that the total overpayment of income_tax be refunded on date a dollar_figure refund was issued to petitioners administrative and judicial background on date respondent prepared a form 4549-a income_tax discrepancy adjustments for petitioners’ tax_year there is no evidence that the form 4549-a was either mailed to or received by petitioners before they petitioned this court the form 4549-a listed petitioners’ portion of guisan’s loss as dollar_figure and reflected a dollar_figure deficiency and a dollar_figure penalty under sec_6662 for regarding guisan’s sale of foreign consumer debtdollar_figure on date respondent issued to labaite’s partners a notice of final_partnership_administrative_adjustment fpaa for the fpaa noted that an examination_report would be sent to the tax_matters_partner and that other partners should contact either respondent or the tax_matters_partner to request a copy of the examination_report the fpaa reflected an dollar_figure adjustment in regard to labaite’s sale of foreign consumer debt and imposed a penalty under sec_6662 in regard to the claimed loss from the dad transaction 10respondent noted that the adjustment to other income that flows from guisan is subject_to the substantial_valuation_misstatement penalty per sec_6662 and sec_6662 the form 4549-a did not include information regarding any other penalty the fpaa listed in the alternative several iterations of the sec_6662 penalty including a penalty under subsections b e and h dollar_figure on date mr mcneill in his capacity as the tax_matters_partner of guisan a partner of labaite filed a complaint in the u s district_court for the district of connecticut for judicial review of the fpaadollar_figure at the same time petitioners made an estimated deposit of dollar_figure satisfying the jurisdictional requirements of sec_6226 for this payment was sufficient to cover petitioners’ deficiency and interest for the guisan flowthrough loss it was not sufficient to cover the sec_6662 penaltydollar_figure 11in contrast the only penalty reflected on petitioners’ form 4549-a was the penalty under sec_6662 12guisan was a partner other than the tax_matters_partner of labaite 13judicial review of the dad transaction was already pending in the u s district_court for the district of connecticut 14having previously paid the deficiency arising out of the dad transaction fpaa on or around date the mcneills deposited with the u s treasury dollar_figure representing penalties and interest stemming from the fpaa’s adjustments mcneill v united_states no 14-cv-00172-f wl at d wyo date on date the mcneills filed a form_843 claim_for_refund and request for abatement but as of date the internal_revenue_service irs had not responded as a result the mcneills filed their petition for refund of penalties and interest in the u s district_court for the district of wyoming on that same date id the mcneills asserted a partner-level reasonable_cause and good-faith defense the continued on date respondent issued to guisan a form 4605-a continued government filed its motion for summary_judgment contending the mcneills had no reasonable_cause or good_faith in taking their tax positions with respect to the foreign consumer debt loss the mcneills opposed that motion id on date the district_court found there was no genuine issue of material fact that remained and granted summary_judgment in favor of the government id at the district_court concluded that tefra provides for a two-tier process in which partner-level defenses may be adjudicated only after partnership-level proceedings but with respect to the managing member relevant factual determinations are made to determine the partnership’s treatment based on his or her state of mind and conduct other member partners may raise such defenses but mcneill is not another partner --he was the llc entity’s managing member id on date the mcneills appealed the district court’s decision to the u s court_of_appeals for the tenth circuit mcneill v united_states no 10th cir appeal filed date the court_of_appeals reversed the judgment of the district_court and remanded the case for further proceedings 836_f3d_1282 10th cir the court_of_appeals noted that sec c allows a partner to assert any partner-level defenses that may apply or to challenge the amount of the computational adjustment id pincite the court_of_appeals held that the question of whether when no party argues that a final judicial_ruling exists that triggers judicial preclusion principles an adverse decision in tefra administrative partnership level proceeding prevents a managing or tax_matters_partner from pursuing a reasonable_cause good_faith defense in later partner level proceedings was not appropriate for summary_judgment id pincite the case was remanded with additional instructions and in date the district_court held that petitioners had reasonable_cause and good_faith in relying on the tax opinions when they filed their tax_return the government appealed the district court’s decision in date but upon the government’s motion that appeal was dismissed in date examination changes--partnerships fiduciaries small_business corporations and interest charge domestic international sales corporations the accompanying letter explained that the form was necessary for the district_court action to proceed and that respondent was in the process of passing the adjustments through to guisan’s partners the form 4605-a reflected the same dollar_figure adjustment shown on labaite’s fpaa the remarks regarding the penalty however were different form 4605-a noted that the adjustment was subject_to the substantial_valuation_misstatement penalty per sec_6662 and sec_6662 or the accuracy related penalty under sec_6662 on date respondent assessed tax of dollar_figure and a sec_6662 penalty of dollar_figure against petitioners flowing from the fpaa respondent also sent petitioners a form_3552 notice of tax due on federal tax_return because petitioners’ date deposit was insufficient to pay the sec_6662 penalty respondent sent petitioners a notice_and_demand for payment for the unpaid balance on date and a notice_of_intent_to_levy with respect to the unpaid balance for on date on date the u s district_court for the district of connecticut consolidated judicial review of the and dad transactions while petitioners’ request for a cdp hearing was pending mr mcneill in his capacity as tax_matters_partner of guisan filed a motion in the district_court to voluntarily dismiss with prejudice the consolidated cases regarding the and dad transactions the district_court deemed the fpaas issued to the entity and the entity as challenged to be correct further the district_court indicated that the order granting the motion to dismiss did not adjudicate any partner-level defenses for petitioners such as a reasonable_cause defense under sec_6664 for and and granted the motion to dismiss by order dated date cdp hearing for petitioners’ tax_liability petitioners told the so that they wished to raise the issue of the penalty from the tax equity and fiscal responsibility act assessments that were made as a result of the fpaa petitioners said that although they paid the tax and interest the issue of the penalty remained the so acknowledged that petitioners had paid the deficiency and interest for in date before the assessmentdollar_figure the so also acknowledged that the balance of the account reflecting the penalty was assessed before the dismissal of the district_court case on date the so 15respondent has now conceded that certain assessments of tax and penalty were incorrectly computed resulting in overassessments of tax and penalty the amounts should be reduced by dollar_figure and dollar_figure respectively stated that petitioners had had a prior opportunity to challenge the underlying liability and that the penalty could not be raised in the cdp hearing she sent the following findings to petitioners on date based on the procedures cited in this letter you may not raise the issue of the accuracy-related_penalty in your cdp hearing according to internal_revenue_manual a taxpayer’s liability resulting from an assessment from a tefra entity is final and conclusive thus a taxpayer will not be able to raise challenges to the underlying liability to the extent that it involves deficiencies in tax relating to disallowance or adjustment of losses deductions or credits regardless of how the deficiencies were assessed by settlement agreement by defaulted fpaa or by a federal court decision this applies to doubt as to liability offers non-hardship effective tax_administration eta offers under either public policy or equity grounds a cdp case or a claim_for_refund abatement however it does not apply to doubt as to collectibility offers or hardship offers furthermore you challenged the assessments in the district_court of conn proceeding according to irm every investor of a tefra partnership or tefra s_corporation for which a petition was filed in the tax_court the united_states court of federal claims or the united_states district_court of conn in response to an fpaa is precluded from challenging his liability at a cdp hearing because the investor has had the opportunity to dispute the liability the cdp hearing was scheduled for date and the so requested from petitioners a completed form 433-a collection information statement for wage earners and self-employed individuals proof of household_income copies of bank statements for the preceding three months and a copy of the then- current form_1040 or a copy of form_4868 application_for automatic_extension of time to file u s individual_income_tax_return petitioners did not send the so any of the requested information instead requesting copies of their account transcripts for the and tax years they also requested that the cdp hearing be rescheduled on date the so faxed the account transcripts to petitioners the parties rescheduled the cdp hearing for date that hearing was later canceled petitioners did not provide a collection alternative or any of the requested supporting documentation to the so accordingly on date the so issued a notice for determining that the collection action should proceed and that the assessment of the penalty was valid petitioners timely filed a petition with the tax_court to challenge respondent’s determinations opinion petitioners raise two challengesdollar_figure petitioners assert as an affirmative defense to the sec_6662 penalty that they relied in good_faith on professional advice regarding the dad transaction that they reported on their form_1040 petitioners also argue that the so abused her discretion in failing to verify that all requirements of applicable law and administrative procedure had been met i underlying liability sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are set by the court’s precedent where the validity of the underlying tax is properly at issue the court reviews the 16the petition challenged respondent’s actions broadly as violating secs and petitioners reiterated these arguments in a motion for summary_judgment filed on date and also contended that respondent had failed to meet several procedural requirements the court denied petitioners’ motion and petitioners did not further address the sec and other procedural arguments by testimony or on brief those arguments are deemed conceded see 121_tc_308 holding that arguments not addressed in posttrial brief may be considered abandoned 87_tc_56 finding concession by failure to argue with respect to sec a this court held in mcneill i t c at __ slip op pincite that it has jurisdiction to review petitioners’ defense to the asserted penalty their reasonable_cause and good-faith defense is addressed below respondent has conceded that an erroneous computation resulted in an overassessment see infra note petitioners point to no other applicable provisions of sec commissioner’s determination de novo 114_tc_176 where the underlying tax_liability is not at issue the court reviews the irs decision for abuse_of_discretion id pincite sec_6330 permits a taxpayer to challenge in a cdp hearing the existence or amount of his underlying tax_liability only where he did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest that liability respondent has conceded that petitioners did not have a prior opportunity to raise their partner-level defense to the sec_6662 penalty and petitioners properly raised this issue at the cdp hearing see sec_301_6320-1 q a-f3 proced admin regs see also 129_tc_107 this court held in mcneill i t c at __ slip op pincite that it has jurisdiction to review respondent’s determination as it relates to the asserted sec_6662 penalty the court will accordingly review de novo the irs determination on this point a sec_6662 penalty for dad transactions the commissioner bears the burden of production with respect to any penalty sec_7491 to meet this burden the commissioner must produce evidence regarding the appropriateness of imposing the penalty 116_tc_438 raeber v commissioner t c memo once the commissioner carries this burden the taxpayer bears the burden of proving the penalty is inappropriate because of reasonable_cause or otherwise higbee v commissioner t c pincite sec_6662 and provides that a taxpayer may be liable for a accuracy-related_penalty on the portion of an underpayment of income_tax attributable to a substantial_understatement_of_income_tax or a substantial_valuation_misstatement sec_6662 increases a penalty for a valuation misstatement from the penalty of sec_6662 to if a misstatement is gross and not just substantial under sec_6662 if the value of any property or the adjusted_basis of any property is or more of the correct amount there shall be a penalty added to the tax an amount equal to of the misstated value or adjusted_basis see united_states v woods u s __ 134_sct_557 holding that the gross_valuation_misstatement penalty applies when a transaction lacking economic_substance results in a valuation misstatement humboldt shelby holding corp v commissioner tcmemo_2014_47 at aff’d per summary order 606_fedappx_20 2d cir the sec_6662 penalty for petitioners’ dad transaction meets the computational requirements labaite claimed that the brazilian consumer debt had a basis of dollar_figure respondent determined that the consumer debt had a basis of zero-- so the penalty applied--and that any loss deduction claimed by labaite’s partners should be disalloweddollar_figure in the fpaa respondent also determined that a sec_6662 penalty was appropriate at labaite’s partnership level see sec_6221 sec_6223 in his capacity as guisan’s tax_matters_partner mr mcneill contested the partnership-level tax_liability and penalty in the fpaa he later filed a motion to voluntarily have the consolidated cases dismissed with prejudice which the u s 17multiple courts have determined that dad transactions generally lack economic_substance and that valuation misstatement penalties are appropriate for taxpayers who engage in the tax_shelter because the partnership’s basis in the distressed asset or debt was incorrectly reported see eg 728_f3d_676 7th cir aff’g 137_tc_70 buyuk llc v commissioner tcmemo_2013_253 rovakat llc v commissioner tcmemo_2011_225 aff’d 529_fedappx_124 3d cir on date before the fpaa the commissioner released a coordinated_issue_paper that discussed issues relating to dad transactions see irs coordinated_issue_paper distressed asset debt tax_shelters lmsb-04- date the coordinated_issue_paper explains that under the step transaction economic_substance and substance over form doctrines a taxpayer in a typical dad transaction should not be allowed to deduct the loss related to the sale of the distressed_debt id further the coordinated_issue_paper notes that the irs should assert sec_6662 penalties for most taxpayers who use dad transactions because the drastic disparity between the claimed basis and the correct basis of the underlying distressed asset creates a gross_valuation_misstatement district_court for the district of connecticut granted on date previously on date respondent had assessed a penalty of dollar_figure against petitioners under sec_6662 when petitioners’ district_court case was dismissed the gross_valuation_misstatement under sec_6662 was determined to be correctdollar_figure labaite’s claimed basis of dollar_figure is in excess of of the deemed correct basis of zero petitioners’ share of the basis and disallowed loss flowed through to their personal federal tax_return accordingly their misstatement of their basis is also gross under sec_6662dollar_figure respondent has met his burden of production petitioners bear the burden of proving the penalty is inappropriate--because of reasonable_cause or otherwise see higbee v commissioner t c pincite b reasonable_cause and good_faith petitioners argue that notwithstanding the substantive correctness of the sec_6662 penalty it is inapplicable because they had reasonable_cause and acted in good_faith see sec_6664 for the reasons discussed below the 18under sec_6226 partnership-level adjustments are considered correct if the partnership-level action is dismissed see 104_tc_378 accordingly the partnership-level penalty is considered correct under sec_6226 and the resulting adjustment is also considered correct 19there is no need to discuss other iterations of the sec_6662 penalty because they cannot be stacked see sec_1_6662-2 income_tax regs court disagrees petitioners do not satisfy the requirements of the affirmative defense and thus cannot use it against the sec_6662 penalty a taxpayer may avoid the sec_6662 penalty by showing that he had reasonable_cause for a portion of the underpayment and that he acted in good_faith with respect to that portion sec_6664 reasonable_cause requires that the taxpayer exercise ordinary business care and prudence as to the disputed item 469_us_241 that determination is made on a case-by-case basis taking into account all pertinent facts and circumstances including the taxpayer’s knowledge and experience 136_tc_585 sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability sec_1_6664-4 income_tax regs a taxpayer may demonstrate reasonable_cause through good-faith reliance on the advice of an independent professional such as a tax adviser a lawyer or an accountant as to an item’s tax treatment boyle u s pincite 135_tc_199 a taxpayer’s reliance on the advice of a professional such as an attorney may constitute reasonable_cause and good_faith where the taxpayer proves by a preponderance_of_the_evidence that the taxpayer reasonably believed that the professional upon whom the reliance was placed is a competent tax adviser with sufficient expertise to justify reliance provided necessary and accurate information to the adviser and actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir rovakat llc v commissioner tcmemo_2011_225 slip op pincite aff’d 529_fedappx_124 3d cir see also sec_1_6664-4 income_tax regs petitioners contend that they should be relieved of the penalty because mr mcneill reasonably relied in good_faith on the advice of two independent professionals ey and de castro for tax treatment of the dad transactiondollar_figure their argument is unpersuasive good-faith reliance on ey petitioners claim that they relied on ey to appropriately analyze and report the tax implications of the dad transaction they contend that the sec_6662 penalty is inappropriate because they relied on the fact that ey prepared and signed the return petitioners are incorrect 20petitioners originally contended that they relied on bdo for tax_advice on the dad transaction but at trial they abandoned the assertion that they reasonably and in good_faith relied on the bdo opinions in preparation of their partnership returns bdo prepared guisan’s partnership return and subsequent schedules k-1 for and those documents were supplied to ey for preparation of petitioners’ income_tax return a taxpayer cannot avoid a sec_6662 penalty solely because an accountant prepared and signed the taxpayer’s return neonatology assocs p a v commissioner t c pincite an independent professional does not necessarily opine on any or all of the items reported therein when preparing a return see id instead a taxpayer must actually receive advice from an independent professional such as a tax adviser a lawyer or an accountant see boyle u s pincite see also woodsum v commissioner t c pincite ey prepared and signed petitioners’ tax_return but did not give petitioners advice on the loss attributable to the dad transaction for both and ey prepared internal memorandums that briefly analyzed mr mcneill’s dad transactions in the memorandums ey looked at the transactions for a realistic possibility of success this standard derived from sec_6694 relates to imposing penalties on tax_return_preparers for understating a taxpayer’s liability ey’s memoranda reflected the standard of review to ensure it would not be penalized for the positions taken on petitioners’ returns--not that they were providing return position advice to petitioners on the dad transactions petitioners did not receive either memorandum and could not have relied upon either the form_8886 included with petitioners’ personal tax_return also demonstrates that mr mcneill did not rely on ey for advice concerning the dad transaction before submitting form_8886 mr mcneill called ey to inquire as to who should be included on the form as persons who promoted solicited recommended participation or provided tax_advice related to the transaction mr mcneill wanted to be conservative and include all possible persons to ensure compliance but the form_8886 petitioners submitted lists only bdo and de castro--not ey this omission shows that even under mr mcneill’s conservative view petitioners did not believe ey had promoted solicited recommended participation or provided tax_advice for the dad transaction accordingly petitioners’ reasonable_cause and good-faith defense fails with respect to ey’s tax_return preparationdollar_figure 21the district_court noted that with respect to the dad transaction petitioners’ situation presents a close call mcneill v united_states f_supp 3d d wyo the district_court found that mr mcneill sought and received tax_advice from qualified lawyers and tax advisors at ey that the gramercy strategy ‘worked’ id pincite with respect to the dad transaction however this court is presented with a different situation there is no record of ey’s providing tax_advice to petitioners an internal ey communication shows that it considered whether any ey employees provided tax_advice that question was answered in the negative in addition between the and transactions the regulations making these loss transactions reportable_transactions became final see sec_1_6011-4 through g income_tax regs there is no record of ey’s discussing with or providing any advice to continued good-faith reliance on de castro petitioners next point to their reliance on the de castro opinion to support their reasonable_cause and good-faith defense petitioners are again incorrect they cannot avoid the penalty by relying on an adviser who is not independent see 737_f3d_1303 10th cir aff’g tcmemo_2012_16 an independent adviser is unburdened with a conflict of interest and is not a promoter of the transaction see 135_tc_26 aff’d 691_f3d_1315 11th cir a promoter is an adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction 136_tc_67 see also tigers eye trading llc v commissioner tcmemo_2009_ taxpayers cannot reasonably rely on advice from an adviser that they knew or should have known was not independent because of an inherent conflict of interest see neonatology assocs p a v commissioner t c pincite see also tigers eye trading llc v commissioner tcmemo_2009_121 continued petitioners regarding the impact of these regulations on the dad transaction de castro had an inherent conflict of interest because it was a promoter with a financial interest in the transaction a promoter may be an adviser who has a financial stake in the transaction besides his normal billing see ltd v commissioner t c pincite while de castro appeared to charge a flat fee for the tax opinions there was a prearranged fee schedule with bdo instead of charging a fee based on the type or amount of work to be performed de castro charged dad transaction investors a fee based on the amount of tax saved--0 of the expected recognized lossdollar_figure thus de castro had a financial stake in the transaction other than its normal billing its fee was directly related to the size of the transaction and independent of actual work performed the conflict of interest and lack of independence is also demonstrated by the direct correlation between referrals from bdo and the conclusion of de castro’s opinions de castro wrote these opinions with the understanding that bdo would refer more work to the law firm if the opinions were favorable to bdo’s clientsdollar_figure this close relationship shows that de castro had an inherent 22mr mcneill paid de castro dollar_figure for the opinion concerning a dollar_figure million loss and dollar_figure for the opinion concerning a dollar_figure million loss both of these fees are of the losses for the respective transactions 23at trial the partner from bdo acknowledged that they would have stopped referring clients to de castro if the law firm had produced opinions contrary to the continued conflict of interest de castro had a financial incentive to give favorable opinions to bdo referrals the fact that de castro was one of only two law firms bdo referred should have also indicated to mr mcneill that de castro might not be independent as noted above a taxpayer cannot reasonably rely on advice from an adviser that he or she knew or should have known was not independent see neonatology assocs p a v commissioner t c pincite taxpayers should know that an adviser that is referred by a promoter is not independent see rogers v commissioner tcmemo_2005_248 bdo gave mr mcneill the option of choosing between two law firms to provide legal opinions for the dad transactions and bdo told mr mcneill that the firms had always given favorable opinions mr mcneill should have known that de castro was not independent because bdo referred the firm with preexisting knowledge that the law firm would issue a favorable opinion therefore petitioners could not reasonably rely on de castro’s legal advice see id further mr mcneill should have known that de castro was not independent because of the financial relationship between the law firm and bdo continued tax objectives of the dad transactions the interactions among the promoter the client and the law firm show that de castro’s tax opinion was essentially a product a promoter provided to investors see rovakat llc v commissioner tcmemo_2011_225 for example bdo facilitated the hiring of de castro after mr mcneill conveyed his choice of law firms the bdo partner reached out to de castro to set the fee and in bdo did not offer mr mcneill the opportunity to use a law firm other than de castro instead bdo told mr mcneill that the law firm would be in contact to discuss the process for mr mcneill did not hire another independent firm he worked solely with bdo which coordinated with de castro to write legal opinions congruent with the goals of the dad transactions furthermore there are striking similarities between this case and rovakat llc in rovakat llc v commissioner slip op pincite the taxpayer at the suggestion of a promoter also hired de castro to render a tax opinion regarding the tax consequences of a foreign_currency transaction rovakat opinion the taxpayer relied on his promoter to serve as an intermediary between himself and de castro petitioners relied on bdo to serve as that intermediary between mr mcneill and de castro additional similarities appear when comparing the wording used in the rovakat opinion with the wording used in the opinion provided to mr mcneill both opinions were written by de castro and both lacked the foundation needed to form their respective legal conclusions in the opinion for mr mcneill de castro concluded that there is a greater than percent likelihood that the tax treatment will be upheld if challenged by the irs in rendering this opinion de castro stated we assume but have not independently verified the accuracy of the description of the t ransactions the authenticity of the relevant documents provided to us and that all commercial transactions occurred in accordance with regular business practices de castro relied on certain representations made by investor mr mcneill contributor santa clara metalúrgica ltda --an entity organized under the laws of brazil and managing member gramercy in the rovakat opinion de castro also concluded that there is a greater than likelihood that the tax treatment of the francs transaction would be upheld if challenged by the irs id slip op pincite in rendering that opinion de castro ‘assumed the accuracy of the factual matters’ including basis in the francs and did not review ‘any transactional documents’ id the opinion given to mr mcneill also contained numerous disclaimers that served as notice to petitioners that the legal opinion was tenuous the opinion stated for example congress has actively pursued legislation to curb abusive tax_shelters and the media has publicized many of the tax transactions of now large bankrupt entities and high profile individuals the legislative and political climate and publicity may influence a court to accept the irs arguments notwithstanding the merits of our analysis identical wording can be found in the conclusion of the rovakat opinion rovakat llc v commissioner slip op pincite n finally in determining whether a taxpayer relied in good_faith on the advice of a professional the court considers the taxpayer’s business sophistication and experience the reasonableness of the advice solicited and whether the advice was obtained as part of a tax_shelter see ltd v commissioner t c pincite rovakat llc v commissioner slip op pincite see also sec_1 b income_tax regs each factor weighs against a finding that petitioners relied in good_faith on de castro as a business executive with corporate leadership experience executive vice president for four years president for four years ceo for four years and co-ceo for two years a member of various corporate boards and a graduate of the u s naval academy--not to mention the commander of a nuclear submarine--mr mcneill had business sophistication and experience the incongruity of reporting a loss in excess of dollar_figure million after only four months of ownership and an initial investment of less than dollar_figure would have been suspect mr mcneill’s purchase of a majority member interest in an llc whose primary asset was foreign consumer debt was accomplished on a dollar_figure initial investment but cost petitioners dollar_figure in consulting fees paid to bdo and dollar_figure for a legal opinion paid to de castro the court has stated that where an investment has such obviously suspect tax claims as to put a reasonable taxpayer under a duty_of inquiry a good-faith investigation of the underlying viability financial structure and economics of the investment is required roberson v commissioner tcmemo_1996_335 citing 94_tc_637 aff’d without published opinion 956_f2d_274 9th cir and aff’d without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir and 90_tc_908 aff’d without published opinion 142_f3d_435 6th cir see also rovakat llc v commissioner slip op pincite if mr mcneill’s business prowess did not allow him to make such a determination then certainly the fact that the de castro and bdo opinions were virtually identical in all material respects should have prompted inquiry from an independent adviser close inspection of the two opinions reveals that several sections were nearly verbatimdollar_figure mr mcneill decided not to rely on the bdo opinion because he did not consider it to be an independent opinion because the substantive portions of the de castro opinion and bdo’s opinion were nearly verbatim he should have known that if he could not rely on the bdo opinion he also could not reasonably rely on the de castro opinion the court concludes that after comparison of the bdo and de castro opinions any reliance which mr mcneill placed on the de castro opinion was not reasonable the u s supreme court observed long ago that an expert opinion may be had as to any amount winans v n y erie r r co 62_us_88 legal and tax opinions are no different the mere fact that a taxpayer purchases an opinion from a self-professed expert does not necessarily mean that the taxpayer relied on the expert in good_faith an individual who blindly relies on a professional opinion to support a transaction too good to be true on its face such as the court has here does so at his or her own peril see rovakat llc v commissioner slip op pincite cf neonatology assocs p a v commissioner t c pincite never has this been more true than in today’s environment where 24most of the differences between the bdo and de castro opinions pertaining to allocation of loss and sec_465 were the result of divergent citation conventions--the cited sources were identical taxpayers seek to reduce their tax_liabilities by engineering artificial tax losses in complex and or foreign transactions which leave little to no paperwork in a series of structured partnership entities that the commissioner may access to examine the transaction rovakat llc v commissioner slip op pincite the final regulations were effective as of date and treated the dad loss structure as a reportable_transaction the entirety of petitioners’ dad transaction occurred after this date in date mr mcneill entered into the consulting agreement with bdo he purchased of guisan on date and he contributed dollar_figure and dollar_figure to guisan on july and date respectively on date the brazilian consumer debt was sold generating the losses for which the dad transaction was designed the court concludes that petitioners’ actions are insufficient to constitute reasonable_cause under sec_6664 it follows that the gross_valuation_misstatement penalty is applicable to the extent stated hereindollar_figure 25petitioners suggest that the doctrine_of collateral_estoppel binds this court to the district court’s findings in mcneill v united_states f_supp 3d petitioners are mistaken the doctrine_of collateral_estoppel applies to issues of fact that are actually and necessarily determined 440_us_147 although the transactions and parties are the same the issue of whether petitioners acted with reasonable_cause and in good_faith with continued ii abuse_of_discretion the remainder of this case requires our review of the actions of the irs appeals_office when the court conducts a de novo review of the underlying liability the court reviews all determinations not involving the underlying liability for abuse_of_discretion 119_tc_252 see also gardner v commissioner 145_tc_161 an action constitutes an abuse_of_discretion if it is arbitrary capricious or without sound basis in fact or law 129_tc_107 see also gardner v commissioner t c pincite the court does not conduct an independent review and substitute its judgment for that of the so 125_tc_301 aff’d 469_f3d_27 1st cir link v commissioner tcmemo_2013_53 if the so follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities 497_f3d_828 8th cir link v commissioner tcmemo_2013_53 in deciding whether the so abused her discretion in sustaining the proposed collection actions the court considers whether she properly verified that the continued respect to the dad transaction at the time they filed their form_1040 was neither actually nor necessarily determined by the district_court requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioners raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary see sec_6320 sec_6330 petitioners in their motion for summary_judgment set forth that the so failed to verify that all the necessary legal and administrative procedural requirements have been met under sec_6330 because form 4549-a was not part of the administrative record petitioners do not raise any arguments with respect to the second and third requirements of sec_6330 numerous cases however establish that no particular form of verification of an assessment is required that no particular document needs to be provided to a taxpayer at an administrative hearing conducted under sec_6330 and that a form_4340 certificate of assessments payments and other specified matters and other transcripts of account satisfy the verification requirements of sec_6330 see 124_tc_189 118_tc_365 ndollar_figure aff’d 329_f3d_1224 11th cir 118_tc_162 the so reviewed transcripts which showed that the assessments were timely and that the levy notice and the nftl filing were preceded by notice_and_demand for payment the so also obtained copies of the fpaa issued to the partners of labaite and filings from the u s district_court for the district of connecticut suit with respect to labaite although the so failed to notice an error in the calculations of petitioners’ assessment the court finds no abuse_of_discretion in the so’s review iii remand the court can remand a cdp case to the irs appeals_office when the court determines that a further hearing would be helpful necessary or productive 130_tc_79 n 117_tc_183 see martin v commissioner tcmemo_2003_288 slip op pincite aff’d 436_f3d_1216 10th cir the parties conceded that remanding this case to the appeals_office would not be necessary or productive because the court could--and did--review petitioners’ 26respondent has conceded that in the so’s review she failed to notice an error on petitioners’ form 4549-a in the computation of assessed tax the amount shown appears to be the sum of two numbers the correct adjustment of dollar_figure that flowed through to petitioners from guisan and an erroneous disallowance of an additional dollar_figure respondent has conceded that this error resulted in overassessments of tax and penalty of dollar_figure and dollar_figure respectively underlying penalty liability see mcneill i t c at __ slip op pincite the court agrees with the parties that a remand would not be appropriate and that this proceeding allowed petitioners the opportunity to challenge the amounts of the computational adjustments flowing from the fpaa see 836_f3d_1282 10th cir noting that section c allows a partner to assert any partner-level defense that may apply or to challenge the amount of the computational adjustment iv conclusion petitioners have failed to show under sec_6664 that they had reasonable_cause for the underpayment resulting from the dad transaction petitioners did not rely on ey and could not reasonably rely on de castro or bdo for advice related to the dad transaction and the court finds no abuse_of_discretion in the so’s determinations that have not been corrected during these proceedings accordingly the court will sustain respondent’s lien and levy actions against petitioners the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
